Filed 6/6/22 P. v. Medina CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

THE PEOPLE,                                                  B312251

         Plaintiff and Respondent,                           Los Angeles County
                                                             Super. Ct. No. BA159448
         v.

LEONEL MEDINA,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County. William C. Ryan, Judge. Affirmed
and remanded with directions.

      Corey J. Robins, under appointment by the Court
of Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Scott A. Taryle and Chung L. Mar,
Deputy Attorneys General, for Plaintiff and Respondent.
                   _________________________
      In 1998, Leonel Medina pleaded guilty to two felony counts,
and the trial court sentenced him to two years in prison. More
than 20 years later, Medina filed a motion to vacate the pleas
and convictions, arguing the trial court failed to make a sufficient
inquiry into the factual basis for the pleas and referred to the
wrong statute while taking one of the pleas. The superior court
construed the motion as a petition for writ of error coram nobis,
which it denied after finding Medina failed to show due diligence.
On appeal, Medina argues the court abused its discretion in
denying his motion. We affirm the order and remand the case
with directions to correct an error in the abstract of judgment.
       FACTUAL AND PROCEDURAL BACKGROUND
      In December 1997, the People filed a felony information
charging Medina with assault on a peace officer (Pen. Code,
§ 245, subd. (c); count 1) and possession for sale of a controlled
substance (Health & Saf. Code, § 11351 1; count 2).
      At a hearing in April 1998, Medina’s counsel informed
the court that “we decided to accept the People’s offer.” The
prosecutor told the court the People agreed to reduce count 1
to a non-strike violation of Penal Code section 245, subdivision
(a). The prosecutor also represented that Medina agreed to
plead guilty to counts 1 and 2 in return for a total sentence
of two years. The term on count 1 would run concurrent with
the term on count 2, which would be the base term. Medina
confirmed the agreement.
      The trial court took Medina’s waivers. Defense counsel
joined in the waivers, concurred in the pleas, and stipulated


1    All future unspecified statutory references are to the
Health and Safety Code.




                                 2
to a factual basis for those pleas. The court then asked Medina
how he pleaded to “felony information . . . count I as amended
245(a), and count II, 11350 of the Health and Safety Code.”
Medina responded, “[g]uilty.” No one pointed out to the court
that the information charged Medina in count 2 with violating
section 11351 (possession for sale), rather than section 11350
(simple possession).
       After taking the pleas, the court immediately proceeded
to sentencing. The court stated that, “[p]ursuant . . . to case
settlement, the matter having been submitted, the court will
make the base term count II. That’s 11351, mid term of three
years.” The parties clarified that the agreement was for a term
of two years. The court then sentenced Medina as follows:
“The Court will still select the base term count II, the low term
two years for 11351, concurrent term for the 245 low term of
two years, for a total agreed-upon sentence of two years.” The
abstract of judgment states Medina was convicted of violating
section 11351 and Penal Code section 245, subdivision (c).
       The government deported Medina to Mexico after he
served his prison sentence. Medina, however, soon returned
to the United States to be with his family. At some point, the
government initiated new removal proceedings against him.
Medina’s immigration attorney referred him to a criminal
attorney, whom Medina hired in August 2020.
       In February 2021, Medina filed a motion to “vacate plea
and conviction under Penal Code section 1192.5.” He argued
his pleas were deficient because he did not provide a factual
basis for them, and his counsel did not stipulate to a factual basis
based on a “document, statement, or plea.” Medina also argued
the court’s reference to section 11350, rather than section 11351,




                                 3
rendered the factual basis for his plea “inadequate . . . because
the offense pled to did not mirror the anticipated resolution.”
Further, Medina asserted the court’s reference to section 11350
invalidated the entire proceeding because it showed he did not
“intelligently, or accurately understand, or plead to the charges
alleged and, ostensibly, agreed upon.” According to Medina,
it would be “absurd to assert that [he] intelligently understood
the charge he pled to if the proposed agreement was something
completely different . . . .”
       Medina attached to the motion a declaration in which he
claimed his trial counsel told him to accept the plea agreement,
but he did not “really know 100% of what was going on.”
According to Medina, his counsel told him there “would be
some changes to the charges that were in my favor. She told me
I would get a two-year sentence and that with the credits I had,
I would be out of custody almost immediately. So, I just followed
what my public defender said to do and say.” Medina claimed
he first realized he pleaded to simple possession of drugs after
speaking to the criminal attorney he hired in connection with
his immigration matter.
       The superior court denied Medina’s motion without
conducting a hearing. The court explained that Penal Code
section 1192.5 does not include a mechanism for moving to
withdraw a plea and vacate a conviction many years after
the sentence has been served. Nevertheless, the court construed
the motion as a petition for writ of error coram nobis. The court
found Medina was not entitled to relief because he “makes no
attempt to show that the facts upon which he relies were not
known to him, and could not in the exercise of due diligence
have been discovered by him, at any time substantially earlier




                                4
than the time of the instant motion. [Medina’s] plea was entered
over 20 years ago. It is feasible that with the exercise of due
diligence, [Medina] could have been aware of the facts giving
rise to the instant motion long before it was filed. [Medina]
does not state when he first became aware of the facts giving
rise to the instant petition.”
        Medina timely appealed.2
                             DISCUSSION
        “The writ of error coram nobis is a nonstatutory, common
law remedy whose origins trace back to an era in England in
which appeals and new trial motions were unknown.” (People v.
Kim (2009) 45 Cal.4th 1078, 1091 (Kim).) “[T]he writ’s purpose
‘is to secure relief, where no other remedy exists, from a
judgment rendered while there existed some fact which would
have prevented its rendition if the trial court had known it
and which, through no negligence or fault of the defendant,
was not then known to the court.’ ” (Ibid., quoting People v.
Adamson (1949) 34 Cal.2d 320, 326–327.)
        The petitioner must meet several requirements to be
entitled to relief. First, he “ ‘must “show that some fact existed
which, without any fault or negligence on his part, was not
presented to the court at the trial on the merits, and which


2      The Attorney General argues the court’s order denying
Medina’s statutory motion to vacate is not appealable. We need
not decide that issue because Medina does not contend he is
entitled to statutory relief. Instead, he urges us to construe his
motion as a nonstatutory petition for writ of error coram nobis,
which is appealable. (See People v. Allenthorp (1966) 64 Cal.2d
679, 683 [a “trial court’s denial of a petition for writ of error
coram nobis is an appealable order”].)




                                 5
if presented would have prevented the rendition of the
judgment.” ’ ” (Kim, supra, 45 Cal.4th at p. 1093, quoting
People v. Shipman (1965) 62 Cal.2d 226, 230.) Second, he must
“ ‘show that the “newly discovered evidence . . . [does not go]
to the merits of issues tried; issues of fact, once adjudicated,
even though incorrectly, cannot be reopened except on motion
for new trial.” ’ ” (Ibid.) Third, he “ ‘ “must show that the facts
upon which he relies were not known to him and could not
in the exercise of due diligence have been discovered by him
at any time substantially earlier than the time of his motion
for the writ . . . .” ’ ” (Ibid.) The “burden falls to defendant
‘to explain and justify the delay.’ ” (Kim, at p. 1096, quoting
People v. Castaneda (1995) 37 Cal.App.4th 1612, 1618.) “The
diligence requirement is not some abstract technical obstacle
placed randomly before litigants seeking relief, but instead
reflects the balance between the state’s interest in the finality
of decided cases and its interest in providing a reasonable avenue
of relief for those whose rights have allegedly been violated.”
(Kim, at p. 1097.)
       We review the denial of a petition for writ of error coram
nobis for an abuse of discretion. (Kim, supra, 45 Cal.4th at
p. 1095.)
       Here, Medina failed to show due diligence, and the superior
court properly denied his petition on that basis. Medina’s motion
to vacate was premised on two purported errors during his 1998
plea hearing: (1) the trial court did not make a sufficient inquiry
into the factual basis for his pleas as required under Penal Code
section 1192.5; and (2) the trial court referred to section 11350,
rather than section 11351, while taking his plea on count 2.
Medina was present and represented by counsel at the plea




                                 6
hearing, and he does not contend his interpreter made a mistake
or that he somehow misheard the court. As a result, Medina
was aware, or at least should have been aware, of all the relevant
facts more than 20 years before he filed his motion. That he
may not have fully understood the legal significance of those
facts until much later is immaterial. (See Kim, supra, 45 Cal.4th
at p. 1093 [“For a newly discovered fact to qualify as the basis
for the writ of error coram nobis, we look to the fact itself and
not its legal effect.”].)
       Even if Medina had shown due diligence, his claims fail
for other reasons. As Medina acknowledges, his motion to vacate
was premised on purported legal errors during the plea hearing,
which he could have raised on direct appeal. (See People v.
Holmes (2004) 32 Cal.4th 432, 443.) The writ of error coram
nobis, however, “ ‘does not lie to enable the court to correct errors
of law.’ ” (Kim, supra, 45 Cal.4th at p. 1093.) Nor is writ relief
available when the petitioner could have raised the claim on
direct appeal. (Ibid.)
       Aware of the problems with his original motion, Medina
asserts a new argument on appeal: he is entitled to relief
because the trial court sentenced him under the wrong statute.
Specifically, he insists that as part of his plea deal, the parties
agreed he would plead guilty to a violation of section 11350,
rather than section 11351. Therefore, he argues, the trial court
properly took his plea under section 11350, but mistakenly
sentenced him under section 11351.3


3      Confusingly, Medina suggested throughout his motion to
vacate that the parties agreed he would plead guilty to a violation
of section 11351, but the trial court mistakenly referred to section
11350 while taking his plea.




                                  7
       Medina’s contention finds no support in the record.
The People alleged in count 2 of the information that Medina
violated section 11351. Unlike count 1, the prosecutor did not
move to amend count 2. Nor is there anything in the record
even suggesting the parties contemplated that Medina would
plead to violating section 11350. Medina, in fact, asserted in
his declaration that he did not realize he had pleaded to simple
possession until more than 20 years after the fact, which is
inconsistent with his current claim that he always intended
to plead to the lesser offense. The trial court, moreover, twice
referred to section 11351 during sentencing and imposed the
low term under that statute as the base term. Neither Medina,
his counsel, nor the prosecutor objected.
       On this record, is it clear that Medina intended to plead
guilty to a violation of section 11351, and the trial court simply
misspoke when it referred to section 11350 while taking his plea.
The court’s mistake is akin to a clerical error, which does
not invalidate the judgment. (See People v. Menius (1994)
25 Cal.App.4th 1290, 1294–1295 [the trial court’s inadvertent
reference to the wrong subdivision during sentencing did not
require reversal]; People v. Powell (1991) 230 Cal.App.3d 438, 442
[the court’s reference to the wrong statute while pronouncing
judgment was a clerical error subject to correction].) As a result,
it does not entitle Medina to a writ of error coram nobis. (See
Kim, supra, 45 Cal.4th at p. 1093 [for coram nobis relief, the
petitioner must show the existence of a fact that would have
prevented the rendition of judgment].)
       Medina alternatively requests we correct two errors in
his abstract of judgment. Specifically, he contends the abstract
of judgment erroneously states he was convicted of violating




                                 8
section 11351 and Penal Code section 245, subdivision (c).
According to Medina, he was actually convicted of violating
section 11350 and Penal Code section 245, subdivision (a).
       We agree with Medina that the abstract of judgment should
be corrected to reflect that he was convicted of violating Penal
Code section 245, subdivision (a). The record shows that, before
taking Medina’s plea, the court granted the prosecutor’s motion
to amend count 1 from a violation of Penal Code section 245,
subdivision (c), to a violation of Penal Code section 245,
subdivision (a). The court then referred exclusively to Penal
Code section 245, subdivision (a) while taking Medina’s plea
and sentencing him. The reference to Penal Code section 245,
subdivision (c) in the abstract of judgment is clearly a clerical
error, and it must be corrected to reflect the court’s oral
pronouncement of judgment. (See People v. Mitchell (2001)
26 Cal.4th 181, 185 [a reviewing court may order the correction
of clerical errors in an abstract of judgment at any time]; People
v. Zackery (2007) 147 Cal.App.4th 380, 385 [“Where there is
a discrepancy between the oral pronouncement of judgment
and the minute order or the abstract of judgment, the oral
pronouncement controls.”].)
       The record, however, does not support Medina’s claim
that he was convicted of violating section 11350, rather than
section 11351. As discussed above, it is clear that Medina
intended to plead guilty to a violation of section 11351, and
the court simply misspoke when it referred to section 11350
while taking his plea. Although the court did not recognize
its error, it correctly sentenced him under section 11351.
The abstract of judgment, therefore, need not be corrected.




                                9
                          DISPOSITION
       We affirm the superior court’s order. We remand the case
to the superior court to prepare an amended abstract of judgment
reflecting that Leonel Medina was convicted of violating Penal
Code section 245, subdivision (a), rather than Penal Code section
245, subdivision (c).

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    EGERTON, J.

We concur:




             EDMON, P. J.




             LAVIN, J.




                               10